Citation Nr: 1022436	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder 
manifested by pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, inter alia, 
denied the Veteran's March 2005 claim for entitlement to 
service connection for a low back disorder manifested by 
pain.

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.

In March 2009, the Board remanded the issue of entitlement to 
service connection for a low back disorder manifested by pain 
for additional development.  In an August 2009 decision, the 
Board, inter alia, denied the Veteran's claim for entitlement 
to service connection for a low back disorder manifested by 
pain.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2010, 
the Secretary of Veterans Affairs and the Veteran, through 
his attorney, filed a Joint Motion to vacate the Board's 
decision and remand the case for further development solely 
with respect to the issue of entitlement to service 
connection for a low back disorder manifested by pain.  That 
motion was granted by the Court in April 2010.  The case has 
now been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The evidence of a nexus between the Veteran's claimed low 
back disorder manifested by pain and his military service is 
outweighed by more probative evidence to the contrary.


CONCLUSION OF LAW

A low back disorder manifested by pain was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated December 2005 and May 2009, provided to the 
Veteran before the April 2006 statement of the case and the 
June 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The letters also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was not provided with such notice.  However, since 
the appellant's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in March 
2009, instructed the RO to obtain certain medical records and 
associate them with the claims file.  The Board finds that 
the RO has complied with those instructions.  It obtained all 
available requested medical records.  Stegall, 11 Vet. App. 
271 (1998).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
examinations of his back in May 2005 and December 2007.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran's contentions and the relevant facts remain 
essentially unchanged since the Board's August 2009 decision.  
As such, they are reprinted below.

The Veteran contends that his claimed low back disorder, 
manifested by pain, was incurred in service.  In his October 
2005 notice of disagreement, the Veteran asserted that his 
service treatment records show frequent complaints of low 
back pain due to the nature of his work as a postal clerk in 
service from 1987 through 1994, at which time he lifted heavy 
mail bags and boxes on a daily basis.  The Veteran further 
noted that his back condition manifested in his May 2005 VA 
examination, at which time he had forward flexion of his 
spine to 75 degrees, and lateral flexion to 25 degrees, 
which, if service-connected, would warrant a compensable 
rating.

In his May 2006 substantive appeal, the Veteran noted that he 
was involved in a vehicle accident in service after working 
as a postal clerk, and also restated that he served as a 
postal clerk in service from 1987 through 1994, during which 
time he engaged in heavy, repetitive lifting, and was treated 
for a back condition.

At his February 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that he first injured his back 
while working as a postal clerk in service in 1987.  He 
explained that the work involved lifting bags that could 
weigh up to between 70 and 100 pounds, and that he and two 
others moved a total of 280,000 pounds of mail per month from 
February through September, and 830,000 pounds of mail per 
month from October to January.  The Veteran also explained 
that while he went to sick call during service for his back 
disorder, he tried to seek treatment from medics rather than 
more lengthy treatment in service because he did not want his 
rating, or points, to decrease.  The Veteran also asserted 
that his back pain continued throughout service, and after 
service.

In a May 2009 letter, the Veteran stated that he believes 
that the RO wrote in a December 2007 supplemental statement 
of the case that his claim was being denied in part because 
he was involved in an automobile accident in service in 1997.  
A review of the December 2007 supplemental statement of the 
case shows that the accident was listed as part of the 
Veteran's history; however, it is not a reason for the denial 
of the Veteran's claim, because it occurred during the 
Veteran's active service.  The Veteran also reasserted that 
his back disorder developed as a result of his postal duties 
in service.

The Veteran's service treatment records show extensive 
complaints of back pain, but no diagnosis of any chronic back 
condition.  In his July 1984 enlistment examination, the 
Veteran was found on clinical evaluation to have a normal 
spine and to be in normal musculoskeletal condition.  The 
Veteran also checked a box indicating that he did not have, 
and had never had, recurrent back pain.

Review of the service treatment records shows in March 1990, 
the Veteran sought treatment for sharp pain in his left 
flank.  The clinician found that the Veteran's back had good 
range of motion (ROM).  He diagnosed the Veteran with 
"probable pulled muscle vs. costochondritis."

In April 1991, the Veteran sought treatment for back pain, 
caused by lateral movement, but not forward or backward 
movement.  The clinician noted that the Veteran had no 
history of injury, and no weakness.  He was able to bend 
forward to a fully flexed position, and extend his back while 
standing without pain or difficulty.  The clinician noted 
some tenderness to light palpation, and diagnosed the Veteran 
with "back pain-muscular likely."

In January 1997, the Veteran sought treatment for back pain 
after being in the front car of a multi-car accident (i.e., 
the Veteran's car was hit from behind).  The Veteran's back 
had heavy spasms, and tenderness in the thoracic region.

In February 1997, a clinician x-rayed the Veteran's spine, 
and found no significant osseous, articular, or soft tissue 
abnormality.

Also in February 1997, the Veteran was noted as being in 
physical therapy for one month for persistent, exquisite 
thoracic spine pain upon touch.  The clinician noted that x-
rays of the Veteran's spine were negative, and diagnosed the 
Veteran with thoracic spine pain.

In March 1997, the Veteran was diagnosed with significant but 
more centralized muscle inflammation.

In April 1997, the Veteran was noted to have a "ligamentous 
injury to [his] spine which may take months to heal."  The 
clinician noted that he would not benefit from further 
physical therapy, and discontinued physical therapy services.

In December 2001, the Veteran sought treatment for constant, 
dull, mid-back pain.  The clinician diagnosed the Veteran 
with a cervical strain and a thoracic strain, status post a 
motor vehicle accident.

In May 2005, as part of the "Benefits Delivery at Discharge 
Program," the Veteran was provided with a VA examination 
while in service.  The Veteran reported that the onset of his 
low back pain was in 1988, and that it lasted several days 
with no radiation to other areas.  It is aggravated by 
lifting and bending, and occurs three months per year.  The 
Veteran stated that the low back pain and muscle spasm 
somewhat limit his activities.  On examination, the VA 
examiner found normal curvatures, and no muscle spasm or 
atrophy.  The Veteran had forward flexion to 75, 
repetitively, with pain in his low back after seven 
repetitions.  The Veteran had lateral flexion to 25 degrees, 
and extension to 25 degrees.  (Pursuant to 38 C.F.R. § 4.71a, 
normal flexion of the thoracolumbar spine is to 90 degrees, 
and normal lateral flexion and extension are to 30 degrees 
each.)  The VA examiner found that the Veteran had probable 
degenerative disc disease, which he told the Veteran would 
lead to flare-ups and low back pain, but requested an x-ray 
to confirm.  The radiologist x-rayed the Veteran's back, and 
found it to be normal.  Consequently, the VA examiner's final 
diagnosis was "low back pain with normal radiologic study."

In December 2007, the Veteran was provided a second VA 
examination of his back.  The examiner reviewed the claims 
file.  The Veteran reported that his back condition began in 
1988, while he was on postal duty.  He stated that his back 
pain was painful at a level of 8, where 0 is not painful, and 
10 is most painful.  The Veteran stated that he does not have 
flare-ups, and that he does not use any assistive devices.  
The VA examiner found that the Veteran's thoracolumbar spine 
was tender to palpation at the lumbar paraspinous 
musculature, with discomfort throughout.  The Veteran had 
forward flexion limited by pain to 50 degrees, extension 
limited by pain to 20 degrees, left and right lateral flexion 
limited by pain to 30 degrees, and left and right lateral 
rotation limited by pain to 45 degrees.  In his account of 
the Veteran's motion, the VA examiner noted that "the 
Veteran was observed sitting at 90 degrees without much 
difficulty."  An x-ray of the Veteran's spine showed mild 
spondylosis at T-11 and T-12, and was otherwise unremarkable.  
The VA examiner diagnosed the Veteran with lumbago (pain in 
the lumbar spine).  He further found that the Veteran's 
lumbosacral spine had no objective evidence of radiculopathy 
or other significant findings.  The VA examiner opined that 
it is less likely than not that the Veteran's current low 
back disability is the same back condition that he had in 
service, or the result of any injury or event that occurred 
during active duty.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

In February 2008, the Veteran was examined by a private 
clinician, J.C.  She diagnosed the Veteran with 
costovertebral angle tenderness, which, she noted "could be 
due to chronic low back pain."

In March 2008, the Veteran was examined by another private 
clinician, J.L.  She diagnosed the Veteran with chronic 
middle-and low-back spinal pain.  She opined that the 
Veteran's back pain began as a result of his postal work in 
service, and was exacerbated by his car accident in service.  
Based on x-ray results, she ruled out (R/O) degenerative disc 
disease (DDD) and degenerative joint disease (DJD).

In April 2008, the Veteran was examined by a third private 
clinician, A.L.  Based on the results of a magnetic resonance 
imaging (MRI), he found that "there is very mild 
degenerative disc disease, but I see no evidence for a 
thoracic disc herniation or other significant pathology."

In May 2008, the Veteran returned to J.L.  She noted that an 
MRI of the lumbar spine was unremarkable, and the thoracic 
spine had mild DDD, but no evidence of disc herniation.  She 
diagnosed the Veteran with a backache.

In February 2009, a fourth private clinician, T.D., wrote a 
letter to VA in which he noted that the Veteran had lifted 
boxes while on postal duty in service.  He opined that this 
lifting in service "is exactly where his thoracic pain 
syndrome originated in my opinion.  It was the repetitive 
twisting of the thoracic spine which ultimately led to the 
onset of his clinical symptoms which progressed to the point 
of his referral to my office.  His thoracic MRI scan does 
reveal suggestive evidence of degenerative changes throughout 
the thoracic spine.  There was no evidence of disc herniation 
noted."  T.D. further opined that "[i]t is my opinion that 
the repetitive movement required during his job description 
in the postal department, specifically operating in the 
receiving and dispatch section, ultimately requiring the 
bending, twisting, picking up and loading process on 
thousands of occasions over multiple years is within a 
reasonable degree of medical probability and likely source 
[sic] of his repetitive trauma ultimately culminating in the 
degenerative process of the thoracic spine....Any consideration 
to support the Veteran in this regard would be appropriate in 
my medical opinion."

In its remand, the Court ordered that the Board reconsider 
the relevance of the VA examiner's review of the claims file, 
in light of Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); the finding that the Veteran had no diagnosis other 
than pain, in light of Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); the Veteran's argument regarding continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(b); and the 
competence of the Veteran to diagnose or comment on the 
etiology of a medical disorder, in light of Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the Court explained, there is indeed "evolving case law 
concerning the evaluation of lay evidence."  In Davidson and 
Jandreau, the Federal Circuit held that that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  In Jandreau, the Federal Circuit 
further elucidated that a layperson is competent to diagnose 
a medical condition "where the condition is simple, for 
example a broken leg," but not where the condition is 
complex, "for example, a form of cancer."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran is competent to identify or 
diagnose his back condition under the third prong listed 
above, insofar as he received later diagnoses of spondylosis 
from a VA examiner in December 2007, and of degenerative disc 
disease from private clinicians in April 2008, May 2008, and 
February 2009.  Likewise, the Board acknowledges that these 
diagnoses differ from a finding of pain alone.

However, after analyzing the opinions discussed above, the 
Board finds that the most probative evidence of record 
demonstrates that the Veteran's claimed back disorder is not 
etiologically related to service.  In explaining this 
finding, the Board previously noted that the opinion of the 
December 2007 VA examiner has greater probative value than 
the other opinions of record, because the examiner reviewed 
the Veteran's claims file.  Review of the claims folder is 
significant since opinions provided are based on the correct 
facts.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As 
noted above, the Veteran's service treatment records, which 
are located in the claims folder and include x-ray reports 
dated February 1997 and May 2005, show that the Veteran had 
extensive complaints of back pain, but no diagnosis of any 
chronic back condition in service.

In its remand, the Court also ordered that the Board 
reconsider the relevance of the VA examiner's review of the 
claims file, in light of Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  In that case, the Court held that the 
Board may not prefer a VA medical opinion over a private 
opinion solely on the basis that the VA examiner reviewed the 
claims file.  The Board notes that review of the claims file, 
while significant, is not the sole basis on which it ascribes 
greater probative value to the determination that the 
Veteran's claimed back disorder is not etiologically related 
to service.  Rather, the Board offers a second basis-namely, 
that the majority of opinions of record show no etiological 
link between the Veteran's claimed back disorder and service.  
Indeed, of the eight opinions described above, only two-the 
February 2009 clinician's medical opinion and the Veteran's 
lay opinion-etiologically relate the Veteran's claimed back 
disorder to his time in service.  By contrast, the May 2005, 
February 2008, and March 2008 medical opinions indicate that 
the Veteran has back pain alone; the April 2008 and May 2008 
medical opinions indicate that the Veteran has degenerative 
disc disease, but do not comment on etiology; and the 
December 2007 medical opinion indicates that the Veteran has 
spondylosis, but concludes that it is less likely than not 
that the Veteran's current low back disability is the same 
back condition that he had in service, or the result of any 
injury or event that occurred during active duty.

Pursuant to 38 C.F.R. § 3.102, VA will grant cases in which 
reasonable doubt exists based on the evidence of record.  
That regulation states that "[w]hen, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence."  The corollary of that 
provision is clear: where the evidence is imbalanced in the 
negative, there is an insufficient basis for a finding of 
reasonable doubt, and the claim may not be resolved in favor 
of the claimant.  In this case, three clinicians' diagnoses 
of pain alone and one clinician's finding that the Veteran's 
spondylosis is unrelated to service clearly outweigh one 
clinician's opinion relating degenerative disc disease to 
service, and the Veteran's own lay statements in support 
thereof.  

Moreover, the Board notes that its analysis of the probative 
value of the opinions of record is not strictly numerical.  
Indeed, the February 2009 private clinician does not 
specifically address any of the conflicting opinions of 
record, and the Board finds no reason to ascribe greater 
probative value to that opinion, or to the Veteran's lay 
opinion, than to the conflicting medical opinions described 
above.

Finally, the Court ordered that the Board reconsider the 
Veteran's argument regarding continuity of symptomatology 
pursuant to 38 C.F.R. § 3.303(b).  That regulation states, in 
pertinent part: "When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim."  As the Court 
implicitly acknowledges, a showing of chronicity of any 
compensable back disorder (i.e., a disorder other than pain 
alone) is not adequately supported by the evidence of record.  
Indeed, none of the Veteran's complaints of a back disorder 
in service were attributed to any chronic condition other 
than pain.  Moreover, the evidence of record does not show 
continuity of symptomatology of any compensable disability 
after discharge.  Although the Veteran has described 
continuous back pain since discharge, the most probative 
evidence of record fails to relate any compensable back 
disorder to the Veteran's service.


ORDER

Service connection for a low back condition manifested by 
pain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


